DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideki (JP 2017-079244, examiner uses machine translation, hereinafter Hideki).

Re claim 1 Hideki discloses in Fig 1 & 4 a semiconductor device comprising: a semiconductor element(11); a base plate(10) having a front surface holding the semiconductor element(11) and a rear surface to which a cooling body(cooling insulation plate 13) to cool the semiconductor element(11) is attachable; and a plurality of contact materials(14a/14b) discretely arranged on the rear surface of the base plate(10) and for bridging a gap(gap between 10/13) on a heat dissipation path between the base plate(10) and the cooling body(cooling insulation plate 13), wherein the plurality of contact materials(14a/14b) each have a volume based on a bowed shape of the rear surface of the base plate(10), and from among the plurality of contact materials(14a/14b), a contact material at a concave of the bowed shape has a greater volume (see 14a in Fig 4) than a contact material at a convex(since outermost 14 are on a protuberant or bulging region as compared to innermost 14, this may be considered convex) of the bowed shape (outermost 14b in Fig 4). 

 Re claim 2 Hideki discloses the semiconductor device according to claim 1, wherein from among the plurality of contact materials(14a/14b), a contact material disposed on a side of an outer periphery of the base plate(10) has a smaller volume than a contact material disposed on a central side of the base plate(10) (see Fig 4). 

Re claim 3 Hideki discloses the semiconductor device according to claim 1, wherein the plurality of contact materials(14a/14b) include two or more patterns having different areas (see Fig 4). 

Re claim 4 Hideki discloses the semiconductor device according to claim 1, wherein the plurality of contact materials(14a/14b) have an area occupancy ratio based on a degree of undulation of the bowed shape, the area occupancy ratio being a ratio of area of the plurality of contact materials(14a/14b) per unit area (since the area is larger on the concave portion, this may be interpreted as the plurality of contact materials have an area occupancy ratio based on a degree of undulation of the bowed shape, the area occupancy ratio being a ratio of area of the plurality of contact materials per unit area).

Re claim 5 Hideki discloses the semiconductor device according to claim 1, wherein  the plurality of contact materials(14a/14b) include two or more patterns having the same area and different thicknesses(see Fig 4).

Re claim 6 Hideki discloses the semiconductor device according to claim 1, further comprising a contact material layer(12) disposed on the rear surface of the base plate(10), wherein the plurality of contact materials(14a/14b) are arranged on the contact material layer(12).

Re claim 7 Hideki discloses the semiconductor device according to claim 6, wherein the plurality of contact materials(14a/14b) are arranged in a part of a region in which the contact material layer(12) is disposed(see where 14a/14b are disposed on 12), the part of the region being a region in which the  bowed shape of the base plate(10) meets a predetermined condition on the bowed shape (12 is in the bowed shape of 10).

Re claim 8 Hideki discloses the semiconductor device according to claim 1, wherein a heating body including the semiconductor element(11) is disposed above the concave (since 11 is disposed above the concave and convex portions, this may interpreted as wherein a heating body including the semiconductor element is disposed above the concave). 


Re claim 10 Hideki discloses in Fig 1, 3 & 4 a semiconductor device manufacturing method comprising the steps of: preparing a base plate(10) having a front surface holding a semiconductor element(11) and a rear surface to which a cooling body(cooling insulation plate 13) to cool the semiconductor element(11) is attachable; and discretely arranging, on the rear surface of the base plate(10), a plurality of contact materials(14a/14b) for bridging a gap(gap between 10/13) on a heat dissipation path between the base plate(10) and the cooling body(cooling insulation plate 13), wherein the plurality of contact materials(14a/14b) each have a volume based on a bowed shape of the rear surface of the base plate(10), from among the plurality of contact materials(14a/14b), a contact material at a concave of the bowed shape has a greater volume (see 14a in Fig 4) than a contact material at a convex (since outermost 14 are on a protuberant or bulging region as compared to innermost 14, this may be considered convex) of the bowed shape(outermost 14b in Fig 4), and the step of arranging the plurality of contact materials(14a/14b) includes the substeps of: mounting, on the rear surface of the base plate(10), a screen printing plate(screen plate in Fig 4)[0018] having a flat surface and having a plurality of holes(slits in Fig 4)[0017] in the flat surface; and bringing a surface of a squeegee(22 in Fig 3)[0019] into contact with a contact material supplied onto the flat surface of the screen printing plate(screen plate)[0018], and moving the squeegee(22 in Fig 3)[0019] while applying stress(pressure)[0019] to the squeegee(22 in Fig 3)[0019] (22) in a direction of the base plate(10) to fill the plurality of holes(slits)[0017] and to pattern the plurality of contact materials(14a/14b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki (JP 2017-079244, examiner uses machine translation, hereinafter Hideki) in view of Kimoto (JP 2017-224790, examiner uses machine translation, hereinafter Kimoto).

Re claim 9 Hideki discloses the semiconductor device according to claim 1, 

Hideki does not disclose further comprising an insulating member being in direct contact with the front surface of the base plate(10), wherein the semiconductor element(11) is bonded to a circuit pattern disposed on a front surface of the insulating member.

Kimoto discloses further comprising an insulating member(12) being in direct contact with the front surface of the base plate(16), wherein the semiconductor element(10) is bonded to a circuit pattern (14/21/20)( 14/21/20 may be interpreted as circuit pattern since they comprise metal and contacts) disposed on a front surface of the insulating member.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kimoto to the teachings of Hideki in order to provide a semiconductor device which is suitable for use as a power control semiconductor device [overview, Kimoto]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819